IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FELIX LUIS CUEVAS-                    NOT FINAL UNTIL TIME EXPIRES TO
RODRIGUEZ,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioner,
                                      CASE NO. 1D16-3199
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 18, 2016.

Petition for Emergency Writ of Habeas Corpus -- Original Jurisdiction.

Felix Luis Cuevas-Rodriguez, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., ROWE and BILBREY, JJ., CONCUR.